Title: To John Adams from Oliver Bowen, 3 May 1800
From: Bowen, Oliver
To: Adams, John



Sr.
Augusta May the 3—1800

You have thaught proper to remove me from Office, it is presumed to have been on good information.—You have been imposed on, I am materially injured in reputation which to me, I have alwaise considered the most valuable Jewel Jewell in life. I have been tryed on sundry charge which I presume are such as you have thaught proper to dismiss me on, I am honourably acquitted by my country. I have brought suite against one who I am well assured to be at the bottom of my disgrace, I presume it cannot now be improper to be request to be inform’d of what was the information on which I was dismissed and from whome it came. I am Sr. respectfully / Yours.


Oliver Bowenlate Marshal D. Georgia